EXHIBIT Private & Confidential Dated 6 October 2009 AMCIC CAPE HOLDINGS LLC and BIRD ACQUISITION CORP. (1) (2) MEMBERSHIP INTEREST TRANSFER AGREEMENT for the transfer of membership interests in Christine Shipco LLC Contents Clause Page 1 Definitions and interpretation 1 2 Conditions precedent 3 3 Agreement to sell the Christine Membership Interests 4 4 Consideration 4 5 Completion 4 6 The Warranties 6 7 Dealing with and voting on the Christine Membership Interests 8 8 Entire agreement 8 9 Announcements and confidentiality 8 10 Waivers and releases 9 11 Miscellaneous 9 12 Notices 10 13 Assignment 10 14 Governing law and agent for service of process 11 15 Jurisdiction 11 Schedule 1 Information on Christine 12 Schedule 2 The AMCIC Warranties 13 Schedule 3 The Bird Warranties 15 THIS AGREEMENT is dated 6 October 2009 and is made BETWEEN: (1) AMCIC CAPE HOLDINGS LLC whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Republic of the Marshall Islands MH96960 (AMCIC); and (2) BIRD ACQUISITION CORP. whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Republic of the Marshall Islands MH96960 (Bird). NOW IT IS HEREBY AGREED as follows: 1 Definitions and interpretation 1.1 In this Agreement, unless the context requires otherwise: Alma SPA means the share purchase agreement made or, as the context may require, to be made between Keagan Enterprises S.A. and MK Maritime LLC in relation to the sale and purchase of interests in Quest Maritime Enterprises S.A. and Alma Maritime Limited in agreed form; AMCIC Performance Guarantee means a letter of guarantee dated 5 April 2007 executed by AMCIC in favour of the Seller guaranteeing to the Seller 28.6% of the financial obligations of Christine under the Christine Contract; AMCIC Warranties means the warranties given by AMCIC and set out in schedule 2; Bank means The Royal Bank of Scotland plc of 36 St. Andrew Square, Edinburgh EH2 2YB, Scotland acting through its branch known as The Shipping Business Centre at 5-10 Great Tower Street, London EC3P 3HX, England and includes its successors in title, transferees and/or assignees; Bird Warranties means the warranties given by Bird and set out in Schedule 3; Builder means Imabari Shipbuilding Co., Ltd. of Tokyo, Japan and includes its successors in title; Business Day means a day other than a Saturday or Sunday on which banks are ordinarily open for the transaction of normal banking business in Athens and New York; Charterer means EDF Trading Limited of 80 Victoria Street, Cardinal Place, London SW1E 5JL, England and includes its successors in title; Christine means Christine Shipco LLC, further details of which are set out in schedule 1; Christine Charter means the "NYPE 93 Form" time charter in respect of the Christine Vessel dated 28 December 2006 and made between the Charterer and Christine as amended and supplemented by a side letter dated 16 April 2007 made between the Charterer and Christine and as the same may from time to time be further amended and supplemented pursuant to which Christine has agreed to let and the Charterer has agreed to take on charter the Christine Vessel for a period of 66 to 72 months commencing on its delivery from the Builder at $25,000 per day plus an amount in Dollars equal to 50% of that daily hire calculated by the parties to the Christine Charter pursuant to clause 10 thereof which is in excess of $25,000 per day and otherwise on the terms set out therein; Christine Contract means a "Nipponsale 1993" memorandum of agreement dated 5 April 2007 made between the Seller as seller and Christine as buyer in relation to the sale and delivery by the Seller to Christine of the Christine Vessel; 1 Christine Indemnity means a deed of indemnity to be executed by Bird in favour of AMCIC whereby Bird agrees to indemnify 100% of any liability of AMCIC to the Seller under the AMCIC Performance Guarantee in agreed form; Christine Limited Liability Company Agreement means the limited liability company agreement regarding Christine dated 30 March 2007 and made between Robertson Maritime Investors LLC, AMCIC and Bird; Christine Loan Agreement means the loan agreement dated 11 April 2007 made between the Bank, as lender and Christine, as borrower, pursuant to which the Bank has agreed, inter alia, to make available to Christine a term loan in the amount of up to $25,333,000; Christine LOU means a letter of undertaking dated 11 April 2007 provided jointly by AMCIC and Robertson Maritime Investors LLC and addressed to the Bank in relation to the obligations of Christine under the Christine Loan Agreement as the same has been or shall be amended from time to time; Christine Membership Interests means the limited liability company interests in Christine owned by AMCIC equal to 28.6% of the total limited liability company interests in Christine; Christine Vessel means the approximately 180,000 dwt capesize bulk carrier motor vessel to be constructed by the Builder and bearing during such construction Hull No. S-2295; Completion means completion of the sale by AMCIC and purchase by Bird of the Christine Membership Interests by the performance by the parties of their respective obligations under, and otherwise in accordance with, clause 5; Completion Date means 31 October 2009 or such earlier or later date as the parties hereto may agree in writing; Conditions means the conditions specified in clause 2.1; Conditions Final Date means 9 October 2009 or such later date as the parties hereto may agree in writing; Dollars and $ mean the lawful currency of the United States of America and in respect of all payments to be made under this Agreement mean funds which are for same day settlement in the New York Clearing House Interbank Payments System (or such other US dollar funds as may at the relevant time be customary for the settlement of international banking transactions denominated in US dollars); Encumbrance means any mortgage, charge, pledge, lien, option, restriction, right of first refusal, right of pre-emption, claim, right, interest or preference granted to any person or any other encumbrance or security interest of any kind (or an agreement or commitment to create any of the same); Guarantee means any guarantee, indemnity, suretyship, letter of comfort or other assurance, security or right of set-off given or undertaken by a person to secure or support the obligations (actual or contingent) of any other person and whether given directly or by way of counter-indemnity to any other person who has provided a Guarantee; Lillie and Hope Membership Interest Transfer Agreement means the membership interest transfer agreement made or, as the context may require, to be made between Bird and AMCIC in relation to the transfer of membership interests in Lillie Shipco LLC and Hope Shipco LLC, in agreed form; Membership Interests Purchase Documents has the meaning given to it in clause 8.1; 2 Nominated Account means a bank account in the name of AMCIC Kaperbrief Holdings B.V. held at Rabobank International of The Netherlands (SWIFT: RABONL2U), with account number NL5O RABO 0127169938 (IBAN); Other Purchase Agreements means together the Alma SPA and the Lillie and Hope Membership Interest Transfer Agreement; Purchase Price means two million eight hundred thousand Dollars ($2,800,000); Refund Guarantor means Mizuho
